UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :          1/27/2019
 SEA TRADE MARITIME CORP. et. al.,                            :
                                                              :
                                              Plaintiffs, :       9 Civ. 488 (LGS)
                                                              :
                            -against-                         :        ORDER
                                                              :
 STELIOS COUTSODONTIS, et. al.,                               :
                                                              :
                                              Defendants. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on December 7, 2018, Judge Pitman filed a Report and Recommendation

(the “Report”) recommending (1) that Defendant Stelios Coutsodontis is entitled to

$1,170.645.87, or one-half the proceeds from the sale of M/V ATHENA, plus any accrued

interest, currently residing in escrow, and (2) that the balance of the escrow account be distributed

to Plaintiff George Peters;

        WHEREAS, the Report stated that the parties “have fourteen (14) days from the receipt of

this Report to file written objections”;

        WHEREAS, on December 18, 2019, the parties filed a letter requesting that the deadline

to file objections be extended to January 21, 2019. The Order dated December 19, 2019, granted

the extension;

        WHEREAS, on February 23, 2019, the parties filed objections to the Report (the

“Objections”) (Dkt. 371-72). The parties filed responses to the Objections on February 25, 2019

(Dkt. 375-76);

        WHEREAS, no Objections were timely filed;

         WHEREAS, in reviewing a Report and Recommendation of a magistrate judge, a district
judge “may accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge.” 28 U.S.C. § 636(b)(1). “In a case such as this one, where no timely

objection has been made, a district court need only satisfy itself that there is no clear error on the

face of the record.” Poulos, v. City of New York, No. 14 Civ. 3023, 2018 WL 3745661, at *1

(S.D.N.Y. Aug. 6, 2018) (internal quotation marks omitted);

       WHEREAS, the Court finds no clear error on the face of the record. It is hereby

       ORDERED that the Objections are overruled and the Report is adopted. For the reasons

stated in the Report, the Clerk of Court is directed to enter judgment (1) for Defendant

Coutsodontis in the amount of $ 1,170.645.87, plus any accrued interest, currently residing in

escrow; and (2) for Plaintiff Peters as to the remaining balance in the escrow account.

Dated: February 27, 2019
       New York, New York




                                                   2
